 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Gary John Emerson,                                 No. CV-15-00093-PHX-ROS (ESW)
10                  Plaintiff,                          ORDER
11   v.
12   Corizon Health Services, et al.,
13                  Defendants.
14
15          In a Report and Recommendation (“R&R”) issued on May 10, 2018, the Magistrate
16   Judge recommends the Court dismiss Defendant Peretra because Plaintiff’s Second
17   Amended Complaint did not state a claim against Peretra. (Doc. 54 at 1). The R&R also
18   recommends the Court dismiss Defendant Townsend who had been dismissed prior to the
19   filing of Second Amended Complaint based on Plaintiff’s failure to complete service of
20   process. Plaintiff did not file any objections and the Court will summarily adopt the R&R.
21          Plaintiff has filed two appeals of orders by the Magistrate Judge regarding discovery
22   issues and the briefing of the summary judgment motion. (Doc. 157, 163). To merit relief,
23   Plaintiff must establish the Magistrate Judge’s rulings were “clearly erroneous” or
24   “contrary to law.” Fed. R. Civ. P. 72(a). And in the context of discovery disputes, a
25   Magistrate Judge “is afforded broad discretion.” Columbia Pictures, Inc. v. Bunnell, 245
26   F.R.D. 443, 446 (C.D. Cal. 2007). Plaintiff has not established the Magistrate Judge’s
27   rulings meet the high standard for obtaining relief.
28          Accordingly,
 1         IT IS ORDERED the Report and Recommendation (Doc. 54) is ADOPTED.
 2   Defendants Peretra and Townsend are DISMISSED WITHOUT PREJUDICE.
 3         IT IS FURTHER ORDERED the Appeals of Magistrate Judge Orders (Doc. 157,
 4   163) are DENIED.
 5         IT IS FURTHER ORDERED Plaintiff shall file his opposition to the motion for
 6   summary judgment no later than September 6, 2019. Defendants shall file their reply no
 7   later than September 13, 2019.
 8         IT IS FURTHER ORDERED the Clerk of Court must send a copy of this Order
 9   to Plaintiff at his current address of record in Florence, AZ and to the Tucson complex,
10   Whetstone Unit, 10000 South Wilmot, Tucson, AZ 85734.
11         Dated this 16th day of August, 2019.
12
13
14                                                   Honorable Roslyn O. Silver
15                                                   Senior United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
